Matter of Sherwin v Village of Goshen Zoning Bd. of Appeals (2016 NY Slip Op 03890)





Matter of Sherwin v Village of Goshen Zoning Bd. of Appeals


2016 NY Slip Op 03890


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2014-07994
 (Index No. 419/14)

[*1]In the Matter of Jeffrey Sherwin, appellant, 
vVillage of Goshen Zoning Board of Appeals, et al., respondents.


James G. Sweeney, P.C., Goshen, NY, for appellant.
Drake, Loeb, Heller, Kennedy, Gogerty, Gaba & Rodd, PLLC, New Windsor, NY
(Stephen J. Gaba of counsel), for respondents Village of Goshen Zoning Board of Appeals and Building Inspector of Village of Goshen.
Gregory G. Hoover, Sr., P.C., Goshen, NY, for respondent C.H. Development Corp.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Village of Goshen Zoning Board of Appeals dated December 19, 2013, which, after a hearing, affirmed the issuance of a building permit by the Village of Goshen Building Inspector to the respondent C.H. Development Corp. for the construction of a single-family dwelling, the petitioner appeals from a judgment of the Supreme Court, Orange County (Bartlett, J.), dated June 30, 2014, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
"In a proceeding pursuant to CPLR article 78 to review a determination of a zoning board of appeals, judicial review is limited to ascertaining whether the action was illegal, arbitrary and capricious, or an abuse of discretion" (Matter of Arceri v Town of Islip Zoning Bd. of Appeals, 16 AD3d 411, 412). Here, the determination of the Village of Goshen Zoning Board of Appeals that McNally Street had become a village street pursuant to Village Law § 6-626 and, therefore, that a building permit was properly issued to the respondent C.H. Development Corp. for the construction of a single-family dwelling has a rational basis and is not arbitrary and capricious (see CPLR 7803; Matter of Marchand v New York State Dept. of Envtl. Conservation, 19 NY3d 616; Kingsley v Village of Cooperstown, 107 AD3d 1092).
The parties' remaining contentions are without merit.
LEVENTHAL, J.P., ROMAN, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court